Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Jan 4, 2022 have been fully considered but they are not persuasive. The rejection of claims 1-4 and 7 under 35 USC 102 and the rejection of claims 5-6 under 35 USC 103 have been maintained.
In response to applicant’s argument (pg. 4, 6) that the reference to Scholz fails to explicitly disclose that the projecting collar 19 (“center boss”, claim 1) has a “stepped outer peripheral surface”: Scholz discloses in figures 1 and 3 that the projecting collar 19 includes a stepped surface comprising a first end (having an axial length that extends to the step 24 (fig. 3) of the actuating member 13), and a second end (disposed radially outward from the first end (fig. 1, 3) and having a short axial length relative to the first end, fig. 3). The first left clip of fig. 1 has a solid arrow indicating the first long end and a dashed arrow indicating the second short end comprising the stepped surface recited. The second right clip of fig. 3 includes the same arrows showing the first and second ends; and both figures disclose the second short end having a diameter larger than the first long end.

    PNG
    media_image1.png
    163
    138
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    146
    169
    media_image2.png
    Greyscale

.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholz (US 6619743).
Claim 1- Scholz discloses a vehicle seat recliner comprising: 
external (11) and internal (12) gears inscribed with each other, the external gear including a center boss (19) having a multi-stage structure with a stepped outer peripheral surface (fig. 1 shows the boss 19 has a long projecting tube inner portion and a short projecting ring outer portion), the stepped outer peripheral surface having a first end (the long tube inner portion) and a second end (the short ring outer portion) having a larger outer diameter than the first end (fig. 1 shows the short ring outer portion extends about the outer circumference of the long tube inner portion); 
a socket (21) rotatably inserted into the center boss (19) of the external gear and connected to a shaft (not shown) rotated by a motor; 
a pair of wedges (27, 27) installed between the center boss (19) of the external gear and the internal gear (28, 15) to mutually constrain them or release a constrained state thereof (fig. 2-3, col. 5: 11-19, 23-29); and

wherein the wedges (27) are slidable (Abstract, col. 4: 59-67, col. 5: 1-13) on both an outer peripheral surface of the cam sliver (26) and an outer peripheral surface of the second end (fig. 2-3 show the lower portion of the wedges 27 engage an outer surface of the second end of the boss 19).  
  
Claim 7- Scholz discloses the vehicle seat recliner according to claim 1, further comprising a circular ring-shaped spring (39) that is open at one side thereof and installed on one side of the socket (fig. 1), both ends of the spring being bent and extended to be inserted between the pair of wedges (fig. 2) so that the spring pushes the wedges in a direction away from each other (col. 5: 11-13).
 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholz.

Claim 6- Scholz discloses the vehicle seat recliner according to claim 5, wherein the cam sliver (26) has lower ends (31) bent radially outward to support lower ends of the wedges (col. 5: 1-4).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636